DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 19 February 2021 in which claims 1-20 are presented for examination. Claims 1-20 are therefore pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim(s) recite “unique device type identifiers” with support in the specification found in par. 6. However, it is indefinite what the unique device type identifier comprise and if the device type is unique itself, for example, the controller as claimed in claim 1 being a unique device type whereas controllers are not, for example, unique device types.
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-provisioned is ‘installed’ as claimed as opposed to a controller that is fully configured being ‘installed’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-16, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gray et al (hereinafter ‘Gray”, 2014/0122674).
As per Claim 1, Gray discloses a provider system configured for automated configuration of devices installed at a remote site, the system comprising: 
a communications bus configured to receive network communication from a remote network site over a communications network (at least Fig. 3); 
a storage device comprising a provider database that stores configuration information for a plurality of network devices including a network controller and a network access point (at least Fig. 3; par. 45 “cloud-based service 110 also stores and downloads white lists that identify MAC addresses of valid network devices and 
one or more processors configured to execute computer executable instructions stored on the storage device (at least Fig. 3; par. 38, 49); 
a device monitoring module that utilizes the one or more processors to receive a unique identifier of a controller installed at a remote network site over the communications network (at least paragraph 51-54; controller 120 sends device information such as MAC to cloud service 110); 
a network package module that utilizes the one or more processors to associate the received unique identifier with an ordered network package (at least paragraph 21, 51-56; a newly-ordered network device is automatically added to the customer's inventory in a cloud-based service, …, and is associated with proper provisioning rules for that customer; “[u]pon receipt of this information and successful validation as the certificate may include the MAC and/or serial number of network device 120, where applicable, cloud-based service 110 provides provisioning information to network device 120”); 
a scheduling module that utilizes the one or more processors to automatically generate a configuration script for the controller based on configuration information extracted from the provider database (at least paragraph 50-58; “"Zero-Touch" Provisioning Schemes”; “configuration device 130 is adapted to provide image and configuration setting information to network device 120 based on storage location 
a plurality of platform interface modules that utilize the one or more processors to receive the configuration script for the controller, to select an appropriate platform interface module that is configured to interface with a platform of the controller, and to transmit configuration commands that automatically configure the controller based on the ordered network package (at least paragraph 50-57, 38; “"Zero-Touch" Provisioning Schemes”; “configuration device 130 is adapted to provide image and configuration setting information to network device 120 based on storage location information provided from network device 120. Hence, network device 120 is appropriately configured according to the configuration settings prescribed by the customer”; “network device 120 is loaded with the firmware image received from configuration device 130 and configured with the configuration rules and various policies prescribed by the customer for that particular network device. The network device 120 now is activated and operating on the WLAN and operating in a second operating state”).
As per Claim 2. The system of claim 1 wherein the provider database includes an inventory table that includes individual records for network equipment in an inventory of the provider (at least paragraph 21, 51; a newly-ordered network device is automatically 
As per Claim 3. The system of claim 2 wherein individual records of the inventory table includes a unique device identifier and a device type identifier indicating the type of equipment (at least paragraph 44, 51; cloud-based service 110 comprises one or more servers that collectively operate to automate network device provisioning and inventory management though a folder-based provisioning system that may be organized into folders by organization, groups within the organization, product families or types, or the like. Each folder is associated with specific provisioning rules).
As per Claim 4. The system of claim 3 wherein the provider database includes a configuration table that includes individual records for unique device type identifiers included in the inventory table (at least paragraph 21, 44, 51-54; device information may include (1) a Media Access Control (MAC) address for network device 120; (2) a serial number for network device 120; and/or (3) a device type or destination for network device 120;  addition of newly-ordered network device 120 to the customer inventory is designed to associate that device with provisioning rules associated with a device group (e.g., IAP, certain family or model of controller or switch, etc.) into which network device 120 is assigned;  cloud-based service 110 comprises one or more servers that collectively operate to automate network device provisioning and inventory management though a folder-based provisioning system that may be organized into 
As per Claim 5. The system of claim 4 wherein individual records of the configuration table includes the unique device type identifier and configuration data for configuring a device associated with the unique device type identifier (at least paragraph 21, 44, 51; addition of newly-ordered network device 120 to the customer inventory is designed to associate that device with provisioning rules associated with a device group (e.g., IAP, certain family or model of controller or switch, etc.) into which network device 120 is assigned;  cloud-based service 110 comprises one or more servers that collectively operate to automate network device provisioning and inventory management though a folder-based provisioning system that may be organized into folders by organization, groups within the organization, product families or types, or the like. Each folder is associated with specific provisioning rules).
As per Claim 6. The system of claim 5 wherein the scheduling module is configured to generate the configuration script for the controller based at least in part on records of the configuration table associated with the unique device type identifier of the controller (at least paragraph 21, 44, 51; addition of newly-ordered network device 120 to the customer inventory is designed to associate that device with provisioning rules associated with a device group (e.g., IAP, certain family or model of controller or switch, etc.) into which network device 120 is assigned;  cloud-based service 110 comprises one or more servers that collectively operate to automate network device provisioning and inventory management though a folder-based provisioning system that may be 
As per Claim 7. The system of claim 1 wherein the device monitoring module further utilizes the one or more processors to detect one or more network access points connected to the controller (at least paragraph 57, 72; network device 120 being a controller or switch may be provisioned in accordance with the first embodiment for zero-provisioning while other types of access points relying on controller connectivity may be provisioned in accordance with the second embodiment for zero-provisioning; network device 120 may forward image and configuration information to other downstream network devices if network device 120 is designated as the virtual control device for a cluster of subordinate network devices).
As per Claim 8. The system of claim 7 wherein the scheduling module further utilizes the one or more processors to schedule access point configuration scripts for the one or more detected network access points (at least paragraph 57, 72; network device 120 being a controller or switch may be provisioned in accordance with the first embodiment for zero-provisioning while other types of access points relying on controller connectivity may be provisioned in accordance with the second embodiment for zero-provisioning; network device 120 may forward image and configuration information to other downstream network devices if network device 120 is designated as the virtual control device for a cluster of subordinate network devices).
As per Claim 9. The system of claim 8 wherein the plurality of platform interface modules further utilizes the one or more processors to receive the access point configuration scripts, to select an appropriate platform interface module that is 
As per Claim 10. The system of claim 9 wherein the appropriate platform interface module for the detected access point is different from the appropriate platform interface module for the controller (at least paragraph 72; network device 120 being a controller or switch may be provisioned in accordance with the first embodiment for zero-provisioning while other types of access points relying on controller connectivity may be provisioned in accordance with the second embodiment for zero-provisioning).
As per Claim 11. The system of claim 7 wherein the device monitoring module further utilizes the one or more processors to change a status of the controller and the one or more detected access points in the provider database based on results of the transmitted configuration commands (at least paragraph 59; cloud-based service 110 is 
As per Claim 13, Gray discloses a method for automatically provisioning devices installed at a remote site to provide a wireless network, the method comprising:
receiving, over a communications network, a communication from an installed controller at a remote network site, the communication including a unique device identifier of the installed controller (at least paragraph 51-54; controller 120 sends device information such as MAC to cloud service 110); 
automatically generating configuration commands using a provider database based at least in part on the unique device identifier of the installed controller, the configuration commands generated using a platform-specific module associated with the installed controller (at least paragraph 50-58; “"Zero-Touch" Provisioning Schemes”; “configuration device 130 is adapted to provide image and configuration setting information to network device 120 based on storage location information provided from network device 120. Hence, network device 120 is appropriately configured according to the configuration settings prescribed by the customer”; “configuration device 130 may perform a validation check on the network device (e.g., determine that the MAC address of network device 120 is present on a white list supplied by the cloud-based service). Upon validation, configuration device 130 provides the configuration setting information to network device 120”); 

automatically generating configuration commands using a provider database based at least in part on a unique device identifier of the network access point, the configuration commands generated using a platform-specific module associated with the network access point (at least paragraph 50-58; “"Zero-Touch" Provisioning Schemes”; “configuration device 130 is adapted to provide image and configuration setting information to network device 120 based on storage location information provided from network device 120. Hence, network device 120 is appropriately configured according to the configuration settings prescribed by the customer”; “configuration device 130 may perform a validation check on the network device (e.g., determine that the MAC address of network device 120 is present on a white list supplied by the cloud-based service). Upon validation, configuration device 130 provides the configuration setting information to network device 120”).
As per Claim 14. The method of claim 13 wherein the platform-specific module associated with the installed controller is different from the platform-specific module associated with the network access point (at least paragraph 72; controller or switch 
As per Claim 15. The method of claim 13 further comprising identifying an associated network package order based at least in part on the unique device identifier of the installed controller (at least paragraph 51-54; a newly-ordered, network device 120 is added, possibly by customer (Corp Network), to a customer inventory accessible by a cloud-based service 110 (operation 300). The addition of newly-ordered network device 120 to the customer inventory is designed to associate that device with provisioning rules associated with a device group (e.g., IAP, certain family or model of controller or switch, etc.) into which network device 120 is assigned; device information may include (1) a Media Access Control (MAC) address for network device 120; (2) a serial number for network device 120; and/or (3) a device type or destination for network device 120).
As per Claim 16. The method of claim 13 wherein the unique device identifier of the installed controller is a media access control address (at least paragraph 52; device information may include (1) a Media Access Control (MAC) address for network device 120; (2) a serial number for network device 120; and/or (3) a device type or destination for network device 120).
As per Claim 19. The method of claim 13 further comprising detecting, over the communications network, a second network access point connected to the installed controller (at least Fig. 3; (3) subordinate devices/APs; paragraph 57, 72; network device 120 being a controller or switch may be provisioned in accordance with the first 
As per Claim 20. The method of claim 19 further comprising automatically generating second network access point configuration commands using a provider database based at least in part on a unique device identifier of the second network access point, the second network access point configuration commands generated using a platform- specific module associated with the second network access point that is different from the platform-specific module associated with the first network access point (at least paragraph 50-58; “"Zero-Touch" Provisioning Schemes”; “configuration device 130 is adapted to provide image and configuration setting information to network device 120 based on storage location information provided from network device 120. Hence, network device 120 is appropriately configured according to the configuration settings prescribed by the customer”; “configuration device 130 may perform a validation check on the network device (e.g., determine that the MAC address of network device 120 is present on a white list supplied by the cloud-based service). Upon validation, configuration device 130 provides the configuration setting information to network device 120”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Dhulipala et al (hereinafter “Dhulipala”, 2017/0026335).
As per Claim 12. Gray fails to disclose wherein the communications network comprises a satellite communications system. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Dhulipala (at least paragraph 48). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Dhulipala’s satellite network with Gray as Dhulipala teaches such automatic provisioning of bulk access points being used with a plurality of different types of networks including third-party telecommunication lines, such as phone lines, broadcast coaxial cable, fiber optic cables, satellite communications, cellular communications, and the like, and it would be obvious that Dhulipala’s system could work with any type of network in a WAN as the WAN only relays the communications from two terrestrial networks on either end.
As per Claim 17. Gray fails to disclose transmitting a block of network addresses to the installed controller. However, the use and advantages for using such a system 
As per Claim 18. The method of claim 17 wherein the installed controller is configured to assign a network address to the network access point from the transmitted block of network addresses (at least Dhulipala paragraph 158-160; each IP address designated for access points may be assigned to a different access point group. Alternatively or additionally, the controller 304 may be configured such that ranges of IP addresses are assigned to different groups. For example, the IP address range 172.168.24.25 through 172.168.56.250 may be assigned to the group “work_area” while the IP address range 1.1.24.25 through 1.1.25.250 may be assigned to the group “conference_rooms”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443